Case 2:19-cv-07722-ODW-JEM Document 67 Filed 05/05/20 Pagelof5 Page ID #:1450

 

FILED
CLERK, U.S. DISTRICT COURT

US District Court
Central District California

  

 

 

OF CALIFORNIA
CENTRAL DISTRICT Le

Judge Otis T. Wright )
Bureau of Consumer Financial Protection ) Case 2:19-CV-0'7122-vow (Jen) ~
Vs ) Judge Otis T. Wright

The People of America
Certified Forensic Loan Auditing ) Intervention

Lequedt
Mettori to intervene as of Right
Alternatively Permissive Intervention Demanded

 

 

Now Comes Intervenor Judson Witham and states as follows,

1. The BCFP (Bureau of Consumer Financial Protection) formerly the Consumer
Financial Protection Agency area SECRETIVE and UNLAWFUL Entity that

refuses to obey the Freedom of Information Act.

2. BCFP has secreted and hidden REFUSED to reveal to the American People in
particular Intervenor Witham what Abstracting Methods They use to Validate and
or Authenticate any Legitimate Interests in any Securitized Mortgages or the
Alleged Trusts and Investment Groups and Firms that are alleged to OWN,

CONTROL or Service Them.

3. BCFP and CFPB "AKA" The Consumer Finance Protection Agency seems to
want a Monopoly on the Rights to By FIAT and DECLARATION who has the
Case 2:19-cv-07722-ODW-JEM Document 67 Filed 05/05/20 Page 2of5 Page ID #:1451

Control and Ownership of Billions of Securitized and otherwise Loans and

Mortgages on American's Homes and Businesses.

4. In this regard the CFPB or BCFP wants to SECRET the Auditing or Abstracting
Technologies and Methods They Employ while attacking and seeking to Fine and
Shut down Certified Forensic Loan Auditors. It would appear ABSTRACTING
the Perpetrators of the Largest Financial Crime Spree in Human History is
something BCFP wants to SECRET and Absoultely Hide as well as
CONTROL.

5. Your intervenor has many times in writing asked CFPB "AKA" BCFP to release
it's Files, Records and EMails that reveal how BCFP establishes the Authenticity
and Legitimacy, Validness or Genuineness of ANY FINANCIAL
ENCUMBRANCE or any Security Interest an any Financial Contract, Lein,

 

 

 

Mortgage or Security Interest.

 

6. Until BCFP obeys and follows the Freedom of Information Aact and releases
the Files and Records, Emails and Abstracting Information WITHAM
INTERVENOR and others have been seeking, The BCFP is operating in a
SECRETIVE MANNER while using Public or Government Funding to SECRET
IT's Methods of investigating what Financial Contracts, Mortgages or other such
Consumer Financial Transactions which BCFP employs to Validate, Authenticate
or Abstract such financial Transactions. The PUBLIC MONEY that supports this
Incorporated Gang at BCFP makes them a Public or at Minimum a Quasi
Government Entity and the Freedom of Information Acts of all 50 States and the

FOIA of the United States applies to them.

7. The American People have every Lawful Right to know Who Controls, Services,

Owns or Operates the TRUSTS, Investment Groups, Servicers or Government
Case 2:19-cv-07722-ODW-JEM Document 67 Filed 05/05/20 Page3of5 Page ID #:1452

Investment Agencies, Banks, Mortgage Companies or Holding Companies that

Own and or CLAIM TO Control any interest in any such Financial Security.

8. The Andrew Lehman Company, CFLA and others like it have evry right to assist
Americans to Tract, Abstract and Understand Who it is exactly that have
SWINDLED THEM in Their Home Purchases and Who is Profiting from all the
Securitized Financial Scamming. BCFP and the US Government have NO
RIGHT TO OPERATE IN SECRET and certainly have NO RIGHT to be
attacking and shutting down, fining or penalizing any Company that provides the

Information and Services that CFLA Does.

9. Intervenor demands that the BCFP and the US Government Open Their
Records and Files to the American People to see How They are Operating, What
Methods and Technologies They are Paying for and Profiting From. BCFP has
No Right to Operate in SECRET. It’s files, emails, invoicng and records which

 

 

 

 

 

“reveal It's INVESTIGATION ACTIVITIES into Subprime Predatory Lending and —
the Predatory Foreclosure Industry MUST BE Produced for the American

People.

Wherefore Premises Considered, Intervenor Judson Witham demads that BCFP be
required to FULLY reveal what Technologies and Methods it is employing to Validate

any of the Consumer Financial Transactions it employs.

1. All EMails pertaining to the above information which are germane should be

produced

2. All Invoicing which reveals the Technologies used by BCFPthe US Government must
be Opened to the Public per FOIA.
Case 2:19-cv-07722-ODW-JEM Document 67 Filed 05/05/20 Page 4of5 Page ID #:1453

3. All Ownership, Investment Records of Individuals and to Who BCFP Profits and
Proceeds records which reveal WHO PRECISELY is Profiting and Making Money from

the BCFP Operations must be revealed.

4. Any and all FB], DOJ, US Treasury, IRS or other State or Federal Government
interaction or Contracts with Government Law Enforcement Agencies MUST BE
PRODUCED.

5. The Dunns Number Registration or Dunn and Brad Street financial information and
Files on BCFP are herein Demanded pursuant to the Freedom of Information Laws of

The States and the FOIA of the United States.

6. Intervenor demands that the SECRECY and CLOAKING of the Mysterious Methods
and Operations of the BCFP be made PUBLIC before any further Enforcement Action

against CFLA is allowed to Proceed.

7. AMERICANS HAVE THE RIGHT TO KNOW Who controls Operates and is Profiting
from Government Money at BCFP. The US Government has NO RIGHT to any
Monopoly on Forensic Tracing of Mortgage and other Financial Encumbrances. Who
exactly is Profiting from the BCFP operations and Who is PROTECTING Predatory
Foreclosers and Predatory Lenders and Money Launderers MUST BE ESTOPPED,

DISCLOSED and Prevented from any further Unlawful Consumer Victimizations.

Respectfully Submitted

hoon tte

udson Witham
Research Team
15215 Aiken Rd
Wake Forest, NC 27587
Ph 801-602-9131
 

Case 2:19-cv-07722-ODW-JEM Document 67 Filed 05/05/20 Page5of5 Page ID #:1454

Certificate of Service

By US Mail and EMail all Counsel for the BCFP and Parties at CFLA has been done on this
the 2nd of May 2020 at,

Judge Otis D.Wright, II,
350 w. 1st Street, Ste 4311 Los Angeles, California 90012-4565

Clerk , United States District Court , Central District of California
350 W 1st Street
Los Angeles, Ca 90012

 

Andrew Lehman
Andrew@cfla.com
sales@cfla.com

Maryam Atighechin Esquire
9465.Wilshire. Blvd. Suite. 300..
Beverly Hills, California 90212
Ph 424-284-4238

 

Andrew Lehman
Sales@certifiedforensicloanauditors.com
AndrewLehman@certifiedforensicloanauditors.com

Bureau of Consumer Financial Protection
Consumer Financial Protection Bureau
1700 G Street NW

Washington, DC 20552

Leon F Hartmann Leanne.hartmann@cfpb.gov
Benjamin Vaughn Benjamin.vaughn@cfpb.gov
Gabriel Hopkins — Gabrial.hopkins@cfpb.gov
